Citation Nr: 0025148	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-30 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for residuals of chip 
fracture of the left great toe, currently assigned a 10 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from November 1967 to July 
1970.  By a rating decision in November 1970, the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, granted service connection for residuals of a chip 
fracture of the left great toe, assigning a noncompensable 
disability evaluation from July 3, 1970, which was the day 
after the veteran's release from active service.  This appeal 
is from a decision by the RO in October 1996 which increased 
the disability rating from noncompensable to a 10 percent 
disability rating, effective in June 1996 based on receipt of 
the veteran's claim for an increased rating at that time.  

The Board notes that the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD) in June 
1998.  By a rating action in October 1998, the claim was 
denied.  In April 1999, the veteran forwarded VA Form 21-4138 
to the RO in which he requested reconsideration of the 
decision denying service connection for PTSD; arguing that 
his examinations by VA regarding the claim had been 
inadequate.  The RO afforded the veteran another psychiatric 
examination in July 1999.  In a rating decision of August 
1999, the RO noted that the examiner had concluded that the 
veteran did not have PTSD and denied the claim in the absence 
of a confirmed diagnosis of PTSD.  The RO notified the 
veteran of the decision that month, but he did not appeal the 
decision.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal. 38 
U.S.C.A. 7105; 38 C.F.R. 20.200 (1999).  The RO did exactly 
what the veteran requested in his statement of April 1999.  
It is clear that the VA Form 21-4138 from the veteran is not 
a notice of disagreement and the matter is not currently on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence has been obtained to rate the 
service-connected residuals of chip fracture of the left 
great toe.  

2.  The service-connected residuals of chip fracture of the 
left great toe produce no more than moderate disability.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of chip fracture of the left great toe have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA orthopedic examination in September 1996, the veteran 
reported that in 1969 he was thrown off of a tank when the 
tank hit a booby trap and that he injured his left great toe.  
He described the injury as a chip fracture of the left great 
toe which was treated with bandages and conservative 
treatment.  He had no surgery and was back on duty about a 
week after the injury.  The veteran complained of left toe 
discomfort, especially if he did a lot of activity.  In the 
recorded medical history it was noted that the veteran had 
developed neuropathy of his feet [due to diabetes] which had 
subsequently caused him to not sense his left toe discomfort 
as much.  The veteran stated that he had difficulty flexing 
his left great toe ever since the injury.  He described the 
discomfort as a toothache-type pain in his toe.  He stated 
that he could walk fairly well, but did have discomfort if he 
does a lot of activity, especially at the end of the day.  

On physical examination, the veteran walked with a limp 
favoring his left leg.  The left toe appeared normal.  The 
examiner commented that there might be some slight 
calcification of the left first metatarsophalangeal joint.  
The veteran's vibratory sense and proprioception were normal.  
He did have somewhat diminished sharp-to-dull sensation in 
the left leg compared to the right one.  The veteran had 
difficulty walking on his toes and heels.  The difficulty 
seemed to be more of a balance problem than an obvious 
weakness problem, however.  There was some mild tenderness 
with extension and flexion of the toe.  The range of motion 
of the left toe was slightly diminished in flexion to 
approximately 20 degrees, and in extension to approximately 
10 degrees.  The veteran, however, did have fairly normal 
motor strength in the left foot.  The assessment was history 
of left great toe chip fracture.  The examiner elaborated 
that the veteran's biggest complaint was decreased flexion 
and discomfort in the left toe.  However, the neuropathy of 
both feet and legs, resulted in less pain and discomfort in 
the left great toe.  He basically had discomfort in the left 
toe at the end of a day with a lot of activity.  X-rays of 
the left foot revealed that the bones of the feet appeared 
intact.  There was a history of a prior chip fracture of the 
great toe, but no definite fracture was identified on X-rays. 
It was the examiner's impression that the veteran has only 
mild, if any, problems due to his left great toe injury. The 
final impression was no evidence of fracture or dislocation.

By rating decision in October 1996, the RO increased the 
rating for residuals of chip fracture of the left great toe 
from noncompensable to 10 percent under Diagnostic Code 5284.

When the veteran was examined by the VA in July 1999, his 
medical treatment file and claims file, including his 
military records, were reviewed by the examiner.  The veteran 
was asked whether pain could significantly limit his 
functional ability, whether there was limitation of motion 
due to pain on use, the degree of additional range of motion 
loss due to pain on use, and whether there was excess 
fatigability or incoordination noted.  The veteran's 
responses were that pain did significantly limit his 
functional ability.  He had loss of range of motion because 
of pain.  He thought there was a 40 to 50 percent loss of 
range of motion due to pain and claimed that he had 
fatigability and loss of coordination.  He was queried 
regarding pain.  The pain was there and was constant and 
severe.  He reported that it was aggravated by walking and 
was alleviated by a hot tub.  The veteran stated that his 
left toe did not bend.  His balance was poor due to the 
neuropathy.  

On physical examination, the veteran walked with a moderate 
right limp.  Otherwise his posture, gait, station and 
carriage were normal.  Range of motion of the left 
metatarsophalangeal joint was 0 to 25 degrees.  Range of 
motion of the interphalangeal joint was 0 to 10 degrees.  
Ranges of motion reported were the same both actively and 
passively.  The veteran complained of pain on both flexion 
and extension of the metatarsophalangeal and the 
interphalangeal joint of the left great toe.  There was 
diffuse tenderness to pressure over the left great toe.  
There was no lower extremity atrophy.  He complained of left 
foot pain walking on his tiptoes.  He was unstable walking on 
the heels.  He walked on the lateral edges of the feet 
normally.  He complained of left pain while walking on the 
medial edges of the feet.  He was unable to perform heel-to-
toe walking.  The diagnoses were status post chip fracture of 
the left great toe, interphalangeal joint with residual loss 
of motion of the left great toe metatarsophalangeal and 
interphalangeal joints.  An X-ray of the left great toe 
revealed a tiny ossific opacity projecting over the medial 
interphalangeal joint space which could be degenerative in 
nature.  There was also minimal narrowing of the 
metatarsophalangeal joint.  The impression was minimal 
degenerative change.

Analysis

Initially, the Board finds that the appellant's claim for 
increased compensation is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a), in that he has presented a claim 
which is plausible.  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board must examine the record and determine 
whether the VA has any further obligation to assist in the 
development of his claim.  38 U.S.C.A. § 5107(a).  The record 
is devoid of any indication that there are other records 
available which should be obtained.  Therefore, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the current level of disability is of primary concern.  
Although the recorded history of a disability is significant 
for an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(1999), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria in the 
Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

Under Diagnostic Code 5284, a 20 percent evaluation will be 
assigned where the residuals of foot injury are moderately 
severe.  A moderate level of disability will be evaluated as 
10 percent disabling.  

When examined in 1996 the veteran reported pain in the left 
great toe, and he walked with a limp.  He also had mild 
tenderness with extension and flexion of the toe and the 
range of motion of the toe was slightly diminished.  However, 
there was fairly normal motor strength.  Furthermore, he had 
neuropathy, apparently the result of untreated diabetes, 
which diminishes the amount of pain experienced by the 
veteran.  On the more recent examination in July 1999, the 
veteran claimed severe pain in the left great toe which was 
aggravated by walking and alleviated by soaking in a hot tub.  
Other than a moderate limp, the veteran's gait was normal.  
While walking on his tiptoes, he complained of left foot 
pain.  X-rays demonstrated minimal degenerative change.  The 
X-rays did not reveal malunion or nonunion of tarsal or 
metatarsal bones.  

Although the veteran's disability involves only one toe, the 
Board has examined whether the veteran is entitled to a 
higher disability rating under any of the criteria used to 
rate disabilities of the entire foot, as the RO has done.  
Considering potentially applicable rating criteria, he would 
only be entitled to a higher disability rating if he has 
disability tantamount to unilateral claw foot with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, warranting a 20 
percent evaluation under Diagnostic Code 5278.  Also, when 
there is moderately severe malunion or nonunion of tarsal or 
metatarsal bones, a 20 percent evaluation is warranted under 
Diagnostic Code 5283.  As noted, a moderately severe foot 
injury is the requirement for a 20 percent evaluation under 
Diagnostic Code 5284.  When there is X-ray evidence of 
degenerative arthritis with involvement of 2 or more minor 
joint groups the criteria for a 10 percent evaluation are met 
under Diagnostic Code 5003.  When there is X-ray evidence of 
degenerative arthritis with involvement of 2 or more minor 
joint groups with occasional incapacitating exacerbations the 
criteria for a 20 percent evaluation under Diagnostic Code 
5003 are met.  38 C.F.R. § 4.71a (1999).

As stated above, the criteria for rating foot injuries allow 
for a 10 percent rating when there is a "moderate" 
disability.  See Diagnostic Code 5284.  The term "moderate" 
is not defined by regulation.  However, the overall 
regulatory scheme relating to the feet and toes contemplates 
10 percent ratings in cases where problems include such 
difficulties as great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, and definite tenderness under 
metatarsal heads.  See Diagnostic Code 5278 (1999).  

While the veteran does have some pain and tenderness in the 
left great toe, the disability reported does not constitute a 
foot disability of a moderately severe nature.  In the 
judgment of the Board, the pain and limitation of function 
affecting the left great toe beyond that reflected by the 
measured limitation of motion in the affected joint is 
adequately compensated by the 10 percent evaluation for 
disability of the left foot.  The Board finds that, while the 
term "moderate" is not defined, when compared with other 
comparable ratings for the feet, this term may be understood 
to contemplate the type of problems currently experienced by 
the veteran.  Consequently, no more than a 10 percent rating 
is warranted for the veteran's left great toe disability 
under Diagnostic Code 5284.  See 38 U.S.C.A. §§ 1110, 5107 
(West 1991).  

In summary, whether evaluating the veteran's disability under 
Diagnostic Code 5284, 5278, 5283, or 5003, a greater rating 
is not warranted.  Specifically, under Diagnostic Code 5284, 
the record on appeal does not show that the veteran has 
"moderately severe" foot impairment.  While the term 
"moderately severe" is not defined by regulation, when 
compared with other comparable ratings for the feet, this 
term must be understood to require more than the type of 
problems experienced by the veteran.  Even a disability that 
involves amputation of the great toe, without metatarsal 
involvement, only warrants the assignment of a 10 percent 
rating, and amputation of any of the other toes, without 
metatarsal involvement, does not warrant the assignment of 
even a compensable disability rating.  See Diagnostic Codes 
5171 and 5172.  Consequently, where, as here, the veteran's 
foot disability causees no more disabling symptoms than 
described above, a rating in excess of 10 percent is not 
warranted under the most appropriate rating criteria for the 
disability which are contained in Diagnostic Code 5284.  

Furthermore, functional loss attributable to pain on use has 
been considered in arriving at the current assessment.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); Johnson v. Brown, 9 
Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  Given that a rating on account of pain must 
be supported by adequate pathology as shown on examination, 
and because such supporting pathology was not shown in this 
case, the Board finds that the 10 percent rating currently 
assigned adequately compensates the veteran for his 
complaints of pain.  

Based on any argument that the veteran's pain interferes with 
his ability to perform a job, the Board has given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (1999).  Although the veteran has described his 
foot pain as being severe, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1999).  The current 
evidence of record does not demonstrate that his left great 
toe difficulties have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
Regarding any contention that his service-connected 
disability has an adverse effect on his employment, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairment in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(1999).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in written statements to 
the RO.  However, while a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
requiring medical knowledge.  See Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Finally, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue 
regarding the matter of an increased rating for the service-
connected residuals of chip fracture of the left great toe.  
The preponderance of the evidence is clearly against the 
claim.  38 U.S.C.A. § 5107.



ORDER

An increased rating for residuals of chip fracture of the 
left great toe is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

